Citation Nr: 0718492	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-40 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  He served in the Republic of Vietnam from April 2, 
1968 to May 26, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged in-service stressors, supporting a current diagnosis 
of PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable regarding the veteran's claim by granting service 
connection for PTSD, as such the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. at 
140-141.

A review of the veteran's claims file shows that the 
available record establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  VA treatment records, between 
March 2004 to August 2005 show that, the veteran was treated 
for psychological conditions to include PTSD and Alzheimer's 
disease.  In August 2005, the veteran underwent a VA PTSD 
assessment, where he reported having served as a platoon 
leader.  He was a member of a combat unit that was attacked 
by artillery rounds, rockets, and mortars.  In particular, he 
witnessed comrades who were seriously injured or killed.  The 
VA examiner also reviewed the veteran's DD Form 214, 
citations for meritorious service, clinical and diagnostic 
interviews, and letters sent home during his tour of duty.  
After reviewing the veteran's service and medical history, 
the VA examiner opined that the veteran's symptoms meet the 
requirements for a DSM-IV diagnosis of chronic PTSD related 
to his combat experiences.  Further, the VA examiner found 
that the veteran's PTSD symptoms are independent from his 
Alzheimer's disease.  Given the above medical evidence, the 
Board finds that there is a current diagnosis of PTSD based 
on the veteran's reported stressor.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered the 
available DD Form 214, service personnel records, medical 
records, and the veteran's own statements.  The veteran's 
service personnel records reflect that his military 
occupation (MOS) was a field artillery operator and 
intelligence assistant.  He had approximately 1 year of 
service in Vietnam.  The veteran received the National 
Defense Service Medal, Vietnam Campaign Medal, Army 
Commendation Medal, Vietnam Service Medal, Good Conduct 
Medal, 2 O/S Bars, and expertise at M-14.  He received no 
individual combat citations and was not a POW.  His service 
medical records reveal no combat wounds.  Thus, the evidence 
of record does not establish that the appellant was engaged 
in combat in connection with his MOS.  The preponderance of 
the evidence is against the determination of combat status.  
Therefore, the veteran's statements alone do not constitute 
conclusive evidence of the occurrence of an in-service 
stressor.  See Cohen, 10 Vet. App. at 145.  The Board 
therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tour in 
Vietnam.

Although the record does not directly establish the veteran's 
combat status, the Board observes partial, independent 
corroboration of the veteran's alleged in-service stressors.  
First, as it concerns the veteran's credibility, the veteran 
testified at the aforementioned hearing that he served in 
combat and was exposed to artillery attacks.  Service records 
show that he served as an operations specialist with 
Headquarters Battery, 6th Battalion, 14th Artillery.  Further, 
in a citation for meritorious service, Army Commendation 
Medal, it is shown that he accomplished his tasks under the 
most adverse conditions that are associated with combat duty.  
The August 2005 PTSD diagnosis provisionally was based on the 
veteran's reported stressor, to include being under artillery 
rounds, rockets, and mortars attack and witnessing 
casualties.  As a member of the 6th Battalion, 14th Artillery, 
and having received an award for meritorious service under 
conditions associated with combat.  The Board observes that 
the corroborative nature of the evidence goes toward the 
veteran's credibility.

The evidence of the aforementioned stressor is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran accomplished his 
tasks under the most adverse conditions that are associated 
with combat duty.  The Court determined that corroboration of 
every detail is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The veteran's DD Form 214 does not specifically 
reflect that the veteran was present during the attacks, but 
the records indicate plausibility.  Pentecost, 16 Vet. App. 
at 128.  On that issue, the Board finds the evidence in 
relative equipoise, and resolves reasonable doubt in favor 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  As the aforementioned corroborated stressors 
form, in part, the basis of the veteran's current PTSD 
diagnosis, the Board concludes that the veteran suffers from 
PTSD incurred in service.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


